Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 12, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147727(61)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  DANNY EPPS and JOYCE EPPS,                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano,
           Plaintiffs-Appellees/                                                                                      Justices
           Cross-Appellants,
                                                                    SC: 147727
  v                                                                 COA: 305731
                                                                    Wayne CC: 09-018323-NO
  4 QUARTERS RESTORATION, L.L.C.,
  DENAGLEN CORP., d/b/a MBM CHECK
  CASHING, EMERGENCY INSURANCE
  SERVICES, and TROY WILLIS
             Defendants-Appellants/
             Cross-Appellees,

  and

  AM ADJUSTING & APPRAISERS, L.L.C.,
  MICHAEL N. ANDERSON, JR., HOME
  OWNERS INSURANCE COMPANY, PAULA
  MATTHEWS, MAXIMUM RESTORATION,
  L.L.C., AUTO OWNERS INSURANCE
  COMPANY, CHARLES WILLIS, and
  COMERICA BANK,
             Defendants.
  _______________________________________/

         On order of the Chief Justice, the motion of defendants-appellants/cross-appellees
  to extend the time for filing its reply to the application for leave to appeal and its answer
  to the cross-application for leave to appeal is GRANTED. The brief and answer will be
  accepted as timely filed if filed on or before November 15, 2013.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 12, 2013
                                                                               Clerk